DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the mass" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 are rejected due to their dependence upon claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2412511 C1 to Antimonov et al.
Re-claim 11, Antimonov et al. disclose in figure 3 a vibration mitigation apparatus, the vibration mitigation apparatus comprises: a vertically extending housing 16, the vertically extending housing comprises: a first end cap 14; a second end cap 15; a reciprocating assembly, wherein the reciprocating assembly is enclosed within the vertically extending housing and moves vertically within the vertically extending housing; the reciprocating assembly comprises a top surface (as part of element 20) and a bottom surface (as part of element 20); the top surface comprises an upper air guiding element (opening of channel 18); the bottom surface comprises a lower air guiding element (opposite opening of channel 18); a biasing member 23 is attached to the vertically extending housing and to the reciprocating assembly, the biasing member supports the reciprocating assembly (or the mass) in a neutral position with respect to the vertically extending housing when the vibration mitigation apparatus is at rest.
Re-claim 12, as shown in figure 3, the reciprocating assembly comprises a plurality of plates 20 that form the assembly, the plates determine the weight.
Re-claim 13, the biasing element 23 is a tension spring (see page 3 line 2 of the translation).
Re-claim 14, the biasing element 23 may also be a compression spring.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,681,701 to Mikonaho.
Re-claim 11, Mikonaho discloses a vibration mitigation apparatus, the vibration mitigation apparatus comprises: a vertically extending housing 3, the vertically extending housing comprises: a first end cap 12; a second end cap 11; a reciprocating assembly 20, wherein the reciprocating assembly is enclosed within the vertically extending housing and moves vertically within the vertically extending housing; the reciprocating assembly comprises a top surface (as part of 22) and a bottom surface (as part of 21); the top surface comprises an upper air guiding element 28; the bottom surface comprises a lower air guiding element (see passages in the lower plate 21 in figure 2); a biasing member 29 is attached to the vertically extending housing and to the reciprocating assembly, the biasing member supports the reciprocating assembly (or the mass) in a neutral position with respect to the vertically extending housing when the vibration mitigation apparatus is at rest.
Re-claim 12, one of more weight elements 25 are used to increase (or decrease) the weight of the reciprocating assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikonaho in view of US 3,259,212 to Nishioka et al.
Re-claim 13, Mikonaho teaches the upper spring in contact with the end wall and reciprocating assembly, but fails to specify the spring connected in a fashion that renders it a tension spring.
Nishioka et al. teach a vibration mitigation apparatus with a spring 15 fixedly connected to an end wall and reciprocating assembly.  This type of connection renders the spring a tension spring and aids in maintaining a desired range of motion for the reciprocating assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the upper spring of Mikonaho in a manner rendering the spring as a tension spring as taught by Nishioka et al., thus maintaining a desired range of motion for the reciprocating assembly.
Re-claim 14, Mikonaho teaches a compression spring (i.e. lower spring) as part of the biasing element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shvilkin teach a vibration mitigation apparatus with comprising an air flow channel 8.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 17, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657